DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-3, 11 and 16 are objected to because of the following informalities:  
Claim 1 recites the limitation "the conduit" in line 5.  It should be amended to read as --the continuous conduit --. 
Claim 1 recites the limitation "the conduit" in line 7.  It should be amended to read as -- the continuous conduit --.  
Claim 1 recites the limitation “the interior" in line 10.  It should be amended to read as --the hollow interior --. 
Claim 1 recites the limitation "its major axis" in line 12.  It should be amended to read as --the major axis--. 
Claim 1 recites the limitation "the conduit" in line 21.  It should be amended to read as --the continuous conduit --.  
Claim 2 recites the limitation "a user" in line 5.  It should be amended to read as --the user--. 
Claim 3 recites the limitation "at least one connected sensor wire" in line 8-9.  It should be amended to read as --at least one connected said sensor wire --. 
Claim 3 recites the limitation " its major axis" in line 11.  It should be amended to read as --the major axis--. 
Claim 3 recites the limitation "an electrical control box connected to at 23least the mechanical control box and to at least one sensor wire" in line 23.  It should be amended to read as -- an electrical control box connected to at 23least the mechanical control box and to the at least one sensor wire --. 
Claim 3 recites the limitation "at 26least ontininterruptible" in line 26.  It should be amended to read as --at least one uninterruptible--. 
Claim 3 recites the limitation "a user" in line 39.  It should be amended to read as --the user--. 
Claim 11 recites the limitation "the sensor " in line 2.  It should be amended to read as --the at least one sensor--. The examiner suggests for the Applicant to use consistent terms through-out the claim set for the purpose of clarity.
Claim 16 recites the limitation "at least one connected sensor wire" in line 10.  It should be amended to read as --at least one connected said sensor wire --. 
Claim 16 recites the limitation " its major axis" in line 13.  It should be amended to read as --the major axis--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one connected sensor wire" in line 9.  It is unclear to the examiner if the Applicant is referring to a sensor wire that was mentioned in claim 1, line 6 or a new sensor wire. The examiner is interpreting it to be the same.  It is also not clear that there is only one sensor wire mentioned above and it further recites at least one connected sensor wire.  
Claim 2 recites the limitation "the rate at which the thermal transfer fluid circulates" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "at least one connected sensor wire" in line 6.  It is unclear to the examiner if the Applicant is referring to a sensor wire that was mentioned in claim 3, line 6 or a new sensor wire. The examiner is interpreting it to be the same.  
Claim 7 recites the limitation "the grooves" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the user's head" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, which depends on claim 3 not claim 12, recites the limitation "the operational fault" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "at least one connected sensor wire" in line 10.  It is unclear to the examiner if the Applicant is referring to a sensor wire that was mentioned in claim 16, line 7 or a new sensor wire. The examiner is interpreting it to be the same.  
Claim 17 recites the limitation " the metabolic rate of ischemic tissue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the severity of swelling " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the body part" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claims 4-6, 9-12 and 14-15 are rejected due to claim dependency. 

Allowable Subject Matter
Claim 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  While updating search for the invention, the examiner identified prior arts that teaches a method of cooling a body part that includes a cooling cap/hat/helmet in order to prevent hair loss due to chemotherapy. For example, Stormby (US 2010/0186436) see fig.1-9, see also claim 30; Smiley (US 2013/0023971), see fig.2-3, see also claim 5; WYATT (US 2014/0046410), see fig.1, see also claim 3. The examiner also notes that Stefanite (US 6,312,453) teaches the structure of the cap windings; Lennox (US 2004/0158303) teaches a similar control system comprising of a tank, mechanical control box, switch a pump, microprocessor (fig.35, see also [0160] - [0165]).  However, none of the prior art, neither alone, nor in combination, discloses a physical measuring device that includes a movable part of insulating material having a major axis and a hollow interior: at least one sensor with at least one connected sensor wire. the at least one sensor situated in the interior of the movable part: a stationary part of insulating material having a hollow interior in which the movable part is situated and can travel along its major axis: a restraining part attached to the stationary part at an end opposite the body part to retain the movable part within the stationary part: a mechanical loading part situated between the restraining part and the movable part, the mechanical loading part to apply force on the movable part to place the at least one sensor in close proximity or in contact with the body part while also including the limitation as claimed in the independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794